Citation Nr: 0723629	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-00 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased initial evaluation for a 
herniated disc at L5-S1 with osteoarthritis of the lumbar 
spine, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for status post left 
leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
December 1995, from November 1997 to April 1998, and from May 
1998 to May 2002.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from a decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that granted the veteran service 
connection for a herniated disc at a 20 percent evaluation, 
and denied service connection for status post left leg 
injury, as noted above.  The veteran moved and the Salt Lake 
City, Utah, RO now has jurisdiction of his claims.  A hearing 
before the undersigned Veterans Law Judge at the RO (i.e. a 
travel board hearing) was held in March 2006.  These issues 
were remanded for further development in June 2006.  All 
requested development having been completed, these claims now 
return before the Board.


FINDINGS OF FACT

1.  The veteran's herniated disc at L5-S1 with osteoarthritis 
of the lumbar spine is currently manifested by pain and no 
more than moderate limitation of motion.

2.  The veteran does not currently have any residuals of a 
left leg injury that are related to his period of active 
service.  


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent, 
for the veteran's herniated disc at L5-S1 with osteoarthritis 
of the lumbar spine, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5243-8526 (2006).

2.  A left leg disability was not incurred in or aggravated 
by active military service, nor is it secondary to any 
service connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2003 and 
September 2006.  The originating agency asked the veteran to 
submit any pertinent evidence in his possession, and informed 
him of the evidence required to substantiate his claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and reports of VA 
examinations.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to these claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying the veteran's claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board also points out that the veteran 
was sent a letter explaining the provisions of Dingess to him 
in March 2006.  For the above reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
the issues discussed in this decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

The record before the Board contains service and post-service 
medical records which will be addressed as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).


Entitlement to an increased initial evaluation for a 
herniated disc at L5-S1 with osteoarthritis of the lumbar 
spine, currently evaluated as 20 percent disabling.

The veteran and his representative contend that an increased 
initial evaluation is warranted for the veteran's service 
connected back disability.  Specifically, they contend that 
the level of the veteran's symptomatology warrants a rating 
in excess of 20 percent for the veteran's service connected 
herniated disc at L5-S1 with osteoarthritis of the lumbar 
spine.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).  
 
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable anklyosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds 
that the criteria for an evaluation in excess of 20 percent, 
for the veteran's service connected herniated disc, have not 
been met.  Reviewing the evidence of record, the report of a 
January 2002 VA examination indicated that the veteran 
appeared to be neurologically intact.  Examination of the 
lumbar spine elicited tenderness in the mid back.  Straight 
leg raising test was negative.  There was no evidence of 
muscle spasm.  Flexion was to 95 degrees without pain, 
extension was to 35 degrees with pain at 20 degrees, right 
and left lateral movement were 0 to 30 degrees without pain, 
and right and left lateral rotation were 0 to 35 degrees 
without pain.  X-rays of the lumbar spine showed decreased 
joint space at L5-S1, and some osteophyte production on the 
vertebrae consistent with osteoarthritis.

VA examination report of November 2005 noted no muscle spasms 
or tenderness of the lumbar spine.  Flexion was to 90 
degrees, extension was to 3 degrees, left and right lateral 
flexion were to 35 degrees, and right and left rotation were 
to 45 degrees.  The veteran was diagnosed with lumbar 
degenerative disc disease.

VA examination report of September 2006 with addendum 
indicated that the veteran's lumbar spine had flexion to 80 
degrees, extension to 30 degrees, left and right flexion to 
20 degrees, and left and right rotation to 20 degrees.  There 
was no pain with any of these motions.  There was no 
paralumbar muscle spasm or tenderness.  Straight leg raising 
test was normal.  Sensory examination in the lower 
extremities was found to be completely normal.  The examiner 
indicated that the veteran showed no significant limitation 
of lumbar spine motion.  The examiner also indicated that, 
based on the MR scan, which did not show frank herniation of 
the veteran's disks, and examination of the veteran, there 
was no clinical or radiographic evidence of lumbar nerve root 
compromise in the face of a normal neurological examination 
with no weakness, reflex changes, or sensory loss, and normal 
straight leg raising test, and virtually normal complete 
range of motion of the lumbar spine.  The veteran was 
diagnosed with mild degenerative disc disease of the lumbar 
spine.

In this regard, as to an evaluation under Diagnostic Code 
5293 as in effect prior to September 23, 2002, to warrant a 
higher evaluation, the veteran would have to be found to have 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  The Board finds that the evidence 
of record reflects no more than a minimal limitation of 
motion, and no muscle spasms, no neurological findings, and a 
finding of only mild degenerative disc disease, to be 
inconsistent with a finding of severe intervertebral disc 
syndrome; thus the preponderance of the evidence of record is 
against a finding of an increased rating under this code.

Under the old Diagnostic Code 5292, to warrant a higher 
evaluation, the veteran would have to be found to have severe 
limitation of motion of the lumbar spine.  Again, reviewing 
the findings of limitation of motion as noted above, the 
Board does not find these minimal limitations of motion to be 
consistent with a finding of severe limitation of motion; the 
veteran has never been found to have less than 80 degrees of 
flexion, and 30 degrees of extension, and the September 2006 
VA examiner indicated that the veteran had no significant 
limitation of lumbar spine motion.  Thus the preponderance of 
the evidence of record is against a finding of an increased 
rating under this code as well.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, to warrant a higher evaluation, the veteran would have 
to be found to have incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Reviewing the evidence of record, 
there is no indication that the veteran has had 
incapacitating episodes at any time, let alone incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, such that a 
higher rating would be warranted under this code; thus the 
preponderance of the evidence of record is also against a 
finding of an increased rating under this code.

Finally, under Diagnostic Code 5243, as in effect from 
September 26, 2003, to warrant a higher evaluation, the 
veteran would have to be found to have forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.  Reviewing the 
evidence of record above, the veteran has never, throughout 
this appeal, been found to have flexion of less than 80 
degrees; and has never been found to have anklyosis of the 
spine at any time; thus 


the preponderance of the evidence of record is also against a 
finding of an increased rating under this code.  Since the 
veteran does not exhibit evidence of nerve root compromise, 
and the neurological examination is within normal limits, 
there is no basis to assign a separate evaluation for 
associated neurological impairment.  

Therefore, considering this and all evidence of record, the 
Board finds that the preponderance of the evidence of record 
is against an increased rating for the veteran's service 
connected herniated disc at L5-S1 with osteoarthritis of the 
lumbar spine, under any of the applicable old or new 
Diagnostic Codes.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 20 
percent rating has been in effect since the effective date of 
service connection for the veteran's low back disability, and 
at no time has it been medically demonstrated that this 
disability has warranted any higher rating.  Therefore, there 
is no basis for staged rating in the present case.


Entitlement to service connection for status post left leg 
injury.

The veteran and his representative contend that service 
connection is warranted for a left leg injury.  Specifically, 
the veteran and his representative contend that the veteran 
either has left leg residuals from an injury sustained in a 
motorcycle accident in service in March 2001, or that the 
veteran currently has a left leg disability secondary to his 
service connected back disability.  The veteran specifically 
reported during his hearing testimony of March 2006 that he 
sustained a scarring injury to his leg, which now has an area 
of numbness, due to the March 2001 motorcycle accident.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2006).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a left leg 
disability.   In this regard, while the veteran was seen in 
service with knee pain several times, the evidence of record 
does not show that the veteran has a current left leg 
disability.  A January 2002 report of VA fee basis 
examination indicated that the veteran had no pathology in 
his left leg on which to render a diagnosis.  The examiner 
indicated that the only pain the veteran had in his left leg 
appeared to be related to his back and knee injuries.  A 
November 2005 report of VA examination noted a slight scar of 
the distal anterior shin on the left side, about 1 cm by 4 
cm, normal colored with a milky line, which was nontender, 
non adhesive, and did not limit motion or function.  The 
veteran was diagnosed with a left leg abrasion and tissue 
avulsion, well healed.  A report of September 2006 VA 
examination with addendum indicates that the veteran reported 
very mild aching and numbness in the anterior shin, which 
never incapacitated him or disabled him in any way.  That 
report also indicated that the examiner saw no evidence of 
any post injury changes in the veteran's left leg, 
particularly in the region of the left shin, and as such, he 
found no pathology in the left lower extremity.

Incumbent on a finding of service connection is a finding 
that the veteran has the disability for which service 
connection is claimed.  The Board finds, however, in this 
case, that the preponderance of the evidence of record 
indicates that the veteran does not currently have a left 
lower extremity disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for a herniated disc 
at L5-S1 with osteoarthritis of the lumbar spine, currently 
evaluated as 20 percent disabling, is denied.

Entitlement to service connection for status post left leg 
injury is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


